Order entered July 16, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01229-CR

                           JOHNNY RAY WALKER, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F13-60285-Y

                                         ORDER
        The Court GRANTS the State’s July 15, 2015 second motion to extend time to file its

brief only to the extent that we ORDER the State to file its brief by MONDAY, AUGUST 17,

2015.


                                                   /s/   ADA BROWN
                                                         JUSTICE